DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent application no. 2016/0169766 to Ishibashi et al. in view of patent application no. 2008/0035666 to Porras et al.
	Regarding claims 1 and 2, Ishibashi et al. discloses a container (TM), a port (211), loading/unloading opening (G4) and a valve (V1).
	Ishibashi et al. discloses the claimed invention except for the movable nozzle.
	Porras et al. discloses that it is known to have a movable nozzle (264 and paragraph 41) in an apparatus for monitoring and control of suck back level in a dispense system. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ishibashi et al. with the teachings of Porras et al. by adding the movable nozzle with a reasonable expectation of success for the purpose of providing an efficient means to exhaust a chamber by using a control gas. 
	Regarding claims 3 and 4, Ishibashi et al. discloses an operation adjustment space (not numbered, but shown in fig. 2; Note: the inside of element [211] is the operation adjustment space).
	Regarding claims 5-8, Ishibashi et al. discloses a mounting table (not numbered, but shown in figures 1 and 2; Note: the support holding element [1] in the elevated position is the mounting table).
	Regarding claim 9, Ishibashi et al. discloses a transfer chamber (12), transfer robot (121), container (TM), transfer space (C), a load port (LLM3) having a mounting table (not numbered, but shown in figures 1 and 2; Note: the support holding element [1] in the elevated position is the mounting table) and port (211).
Ishibashi et al. discloses the claimed invention except for the movable nozzle.
	Porras et al. discloses that it is known to have a movable nozzle (264 and paragraph 41) in an apparatus for monitoring and control of suck back level in a dispense system. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Ishibashi et al. with the teachings of Porras et al. by adding the .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191.  The examiner can normally be reached on Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.